internal_revenue_service number release date index number ------------------------ ---------------------- ------------------- ---------------------------- ------------------------------- re -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-125751-06 date november - ------------------------------ -------------------------------------- --------------------------- ----------------- ------------------------- ---- -------------- ---- legend legend decedent daughter attorney date date x z w dollar_figureq ---------------- --------------- dollar_figureu dollar_figurez ------------- trust ---------------------------------------------------------------------- -------------------------------------------- foundation ------------------------------------------ state fund trustee dear ------------------ date requesting extensions of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations ---------- --------------------------------------------- ------------------------ this is in response to a letter from your authorized representative dated plr-125751-06 according to the facts presented and representations made decedent died testate on date the dispositive provisions for decedent’s estate were contained in the fourth_amendment and restatement of the decedent revocable_trust trust executed on date paragraph a of trust provides for a pecuniary_bequest of the lesser_of i dollar_figureq or ii that fractional share equal to z of the balance of the trust estate after the payment of certain debts and expenses to be paid to a charitable_lead_unitrust clut intended to qualify for an estate_tax charitable deduction under sec_2055 under the terms of the clut the trustee is to pay an x unitrust_amount to foundation for a w year term on the expiration of the w year term the corpus is to be distributed to the descendants of decedent’s daughter per stirpes it is represented that upon decedent’s death pursuant to the formula contained in paragraph a dollar_figureq passed to clut attorney prepared and filed a timely federal estate_tax_return form_706 with respect to decedent’s estate in an attachment to schedule r attorney reported that clut was to be divided into two trusts a gst exempt clut and a gst non-exempt clut as authorized under sec_26_2654-1 of the generation-skipping_transfer gst regulations trustee funded the gst exempt clut with assets having a cumulative fair_market_value equal to the decedent’s available gst_exemption dollar_figureu and the gst non-exempt clut with the assets remaining that had not been allocated to the gst exempt clut an allocation of dollar_figureu of decedent’s gst_exemption was made on schedule r with respect to the gst exempt clut however in determining the maximum amount that could pass to the gst exempt clut for which a zero inclusion_ratio could be obtained attorney failed to take into account the estate_tax charitable deduction allowable with respect to clut further in allocating the dollar_figureu of gst_exemption to gst exempt clut attorney failed to take into account the charitable deduction allowable with respect to the gst exempt clut thus the udollar_figureallocated to the gst exempt clut exceeded by dollar_figurez the amount necessary to produce a zero inclusion_ratio decedent’s estate has requested an extension of time under sec_301 as follows to sever the gst non-exempt clut under sec_26_2654-1 of the generation-skipping_transfer_tax regulations into two trusts a second gst exempt clut and a gst non-exempt clut and to allocate decedent’s remaining gst_exemption equal to dollar_figurez to the second gst exempt clut in addition a ruling is requested that the merger of gst exempt clut and second gst exempt clut will not alter the inclusion_ratio of the trusts plr-125751-06 sec_2601 imposes a tax on every generation-skipping_transfer sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip reduced by the sum of i any federal estate_tax and any state death_tax incurred by reason of the transfer that is chargeable to the trust and is actually recovered from the trust and ii the amount of any charitable deduction allowed under sec_2055 sec_2106 or sec_2522 with respect to the transfer under sec_2631 as in effect during the years involved in this case for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under ' a once made is irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 provides that except as provided in sec_26_2642-3 relating to charitable_lead_annuity trusts an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust sec_26_2632-1 provides in part that an allocation of a decedent’s unused gst_exemption by the executor of the decedent’s estate is made on the appropriate united_states estate and generation-skipping_transfer_tax return form_706 or 706na filed on or before the date prescribed for filing the return by sec_6075 including any extensions actually granted an allocation of gst_exemption with respect to property included in the gross_estate is effective as of the date of death sec_2642 provides that if property is transferred as a result of the death of the transferor the value of such property for purposes of section plr-125751-06 a shall be its value as finally determined for purposes of chapter sec_2642 provides that any allocation of exemption to property transferred as a result of the death of the transferor shall be effective on and after the date of the death of the transferor sec_26_2654-1 provides that the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if- i the trust is severed pursuant to direction in the governing instrument providing that the trust is to be divided upon the death of the transferor or ii the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs prior to the date prescribed for filing the federal estate_tax_return including extensions of time actually granted for the estate of the transferor and c either- the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a nonpro- rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may plr-125751-06 under sec_301_9100-1 the commissioner has discretion to grant a section provides the standards used to determine whether to seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under b a regulatory election includes an election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly under sec_301_9100-3 the estate is granted an extension of time of sixty days from the date of this letter to to sever the gst non- exempt clut under sec_26_2654-1 of the generation-skipping_transfer_tax regulations into two trusts a second gst exempt clut and a gst non- exempt clut and to allocate decedent’s remaining gst_exemption equal to dollar_figurez to the second gst exempt clut as noted above the taxpayer also proposes to consolidate gst exempt clut and second gst exempt clut as discussed above and based on the facts submitted and representation gst exempt clut currently has an inclusion_ratio of zero assuming second gst exempt clut is severed pursuant to the relief granted in this letter_ruling in accordance with the rules plr-125751-06 contained in sec_26_2654-1 that trust will be recognized as a separate trust for gst tax purposes as of decedent’s date of death further assuming sufficient gst_exemption is allocated to the trust pursuant to the relief granted in this letter_ruling the trust will have an inclusion_ratio of zero gst exempt clut and second gst exempt clut have identical dispositive terms and each will have an inclusion_ratio of zero we conclude that the merger of the two trusts will not alter the inclusion_ratio of either trust or cause either trust or the combined gst exempt trust to be subject_to the gst tax see sec_26 b i e example this example considers the effect on exempt status of the merger of two trusts created prior to date the effective date of the gst tax at a minimum a change that would not affect the gst tax status of a_trust that was irrevocable on date should similarly not affect the exempt status of a_trust that is exempt from gst tax because sufficient gst_exemption was allocated to the trust to result in an inclusion_ratio of zero the proposed allocation division and merger of trusts should be reported on a supplemental form_706 this form is to be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each return additional copies are enclosed for this purpose the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code k provides that if may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it section sincerely william p o’shea associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes three copies of letter to file with supplemental gift_tax returns
